Citation Nr: 0927836	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the left base of the tongue, claimed as trachea 
cancer as a result of herbicide exposure.

2.  Entitlement to service connection for damage to the 
saliva glands, to include as secondary to squamous cell 
carcinoma.

3.  Entitlement to service connection for damage to the taste 
buds, to include as secondary to squamous cell carcinoma.

4.  Entitlement to service connection for trouble breathing, 
to include as secondary to squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran retired from active service in July 1975.  He 
served 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran presented testimony at a Travel Board hearing in 
January 2007.  However, the Veterans Law Judge who conducted 
that hearing is no longer employed at the Board.  VA 
regulations provide that the Veterans Law Judge who conducts 
a hearing must participate in the final determination of the 
claim.  
38 C.F.R. § 20.707 (2008).  The Veteran was notified of his 
right to request another hearing before the Board, and in a 
July 2009 response, he indicated that he desired another 
Board hearing.  As such, this case must be remanded to afford 
the Veteran and his representative the opportunity to appear 
at a Travel Board hearing following all appropriate 
procedures.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge.  The 
Veteran and his representative should be 
notified in writing of the date, time, 
and location of the hearing.  Such notice 
should be associated with the claims 
file. 

After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


